Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isomura et al. (US. Pat. 7,860,408).
Regarding claims 1, 10 and 17, Isomura et al. anticipate an optical device, comprising: a planar lightwave circuit (PLC) waveguide (10) to guide an optical signal; a thermo-optic phase shifter (51) to: receive a control signal for controlling a temperature of the thermo-optic phase shifter, the temperature of the thermo-optic phase shifter being used to apply a phase shift to the optical signal in the PLC waveguide, and adjust the temperature of the thermo-optic phase shifter based on the control signal; a feedback component (30) to generate feedback associated with applying the phase shift; and a controller (40) to adjust the control signal based on the feedback, the control signal being adjusted to reduce a response time of the thermo-optic phase shifter in applying the phase shift (see Figs. 2A-2B and Figs. 3A-3B).

    PNG
    media_image1.png
    278
    569
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    507
    622
    media_image2.png
    Greyscale

Reproduced from US. Pat. 7,860,408.
Regarding claims 2-5, 11-13 and 18-19, Isomura et al. further anticipate that the feedback component comprises a thermistor; wherein the feedback indicates a temperature of the thermo-optic phase shifter; wherein the feedback is an electrical signal that is proportional to a temperature of the thermo-optic phase shifter; wherein the feedback component comprises a tap and a photodiode (see Figs. 2A-2B and Figs. 3A-3B).
Regarding claims 6-9, 14-16 and 20, Isomura et al. further anticipate that the feedback indicates a result of application of the phase shift to the optical signal; wherein the thermo-optic phase shifter is one of N(N> 1) thermo-optic phase shifters of the optical device and the photodiode is one of M (N > M) photodiodes of the optical device, the N thermo-optic phase shifters being controlled using the M photodiodes; wherein the feedback component is to generate additional feedback after the control signal is adjusted, and the controller is to readjust the control signal based on the additional feedback; wherein the optical device is an optical amplifier (see Figs. 2A-2B and Figs. 3A-3B).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
McBrien et al. (US. Pub. 2009/0097843).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2874